Citation Nr: 0001483	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  98-21 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for sinusitis, 
bronchitis due to cigarette smoking.

3.  Entitlement to service connection for bilateral hearing 
loss disability.

4.  Entitlement to service connection for bilateral tinnitus.

5.  Determination of the appropriate rating for service-
connected hammer toe deformity, second through fifth toes, 
right foot, with hallux valgus, calcaneal spurs, and plantar 
calluses, currently evaluated as 10 percent disabling. 

6.  Determination of the appropriate rating for service-
connected hammer toe deformity, second through fifth toes, 
left foot, with hallux valgus and calcaneal spurs, currently 
evaluated as 10 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1958 to 
August 1962.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from November 1997, August 1998, and 
September 1998 rating decisions of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).  In the November 1997 rating decision, the RO denied 
service connection for bilateral hearing loss and tinnitus.  
In the August 1998 rating decision, the RO denied service 
connection for nicotine dependence and sinusitis, bronchitis 
due to cigarette smoking.  In the September 1998 rating 
decision, the RO granted service connection for bilateral 
hammer toe with callus on plantar surface right foot, and 
history of calluses and plantar warts bilaterally and 
assigned a 10 percent evaluation.  In a May 1999 rating 
decision, the RO reclassified the service-connected 
disability as 

separate service-connected disabilities for each foot and 
assigned separate 10 percent evaluations.

The Board notes that the issue of service connection for 
asbestosis due to asbestos exposure in service was withdrawn 
by the appellant in an April 23, 1998, written statement.  
Thus, that issue is no longer on appeal.


FINDINGS OF FACT

1.  No competent evidence has established a diagnosis of 
nicotine dependence.

2.   No competent medical evidence links the diagnosis of 
bronchitis or sinusitis to the use of tobacco in service or 
to nicotine dependency developed in service.

3.  No competent medical evidence links bilateral hearing 
loss disability to service.

4.  No competent evidence has established a diagnosis of 
bilateral tinnitus.

5.  Hammer toe deformity, second through fifth toes, right 
foot, with hallux valgus, calcaneal spurs, and plantar 
calluses is currently manifested by unilateral hallux valgus 
and hammer toes that affects all toes except the great toe.

6.  Hammer toe deformity, second through fifth toes, left 
foot, with hallux valgus and calcaneal spurs is currently 
manifested by unilateral hallux valgus and hammer toes that 
affects all toes except the great toe.


CONCLUSIONS OF LAW

1.  The claim for service connection for nicotine dependence 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


2.  The claim for sinusitis, bronchitis due to cigarette 
smoking is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claim for service connection for bilateral hearing 
loss disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

4.  The claim for service connection for bilateral tinnitus 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  Hammer toe deformity, second through fifth toes, right 
foot, with hallux valgus, calcaneal spurs, and plantar 
calluses is no more than 10 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. § 4.59; Part 4, 
Diagnostic Code 5280-5282 (1999).

6.  Hammer toe deformity, second through fifth toes, left 
foot, with hallux valgus and calcaneal spurs is no more than 
10 percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. § 4.59; Part 4, Diagnostic Code 5280-5282 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

The appellant claims that he developed nicotine dependence, 
hearing loss, and tinnitus while in service.  He further 
states that he developed sinusitis and bronchitis from 
smoking in service.

The threshold question for the Board, however, is whether the 
appellant has presented well-grounded claims for service 
connection.  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  See 
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet 
App. 78, 81 (1990).  Service connection may be granted for 
disability incurred in or aggravated 

during active duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Certain diseases, such as 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifested to a degree of ten percent 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the appellant in developing the 
facts pertinent to his claim, and the claim must be denied.  
See Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

Service medical records do not reflect whether the appellant 
used tobacco, nor do they show indications, treatment, or a 
diagnosis of nicotine dependency.  The appellant's hearing 
was checked in July 1958, January 1960, July 1960, May 1961, 
and July 1962, all of which revealed normal hearing.  The 
service medical records do not reveal a diagnosis of 
tinnitus.

The appellant has submitted several lay statements wherein 
friends and his mother all stated that the appellant did not 
smoke prior to service and that when he came back following 
service that he was a regular smoker.  At a March 1998 RO 
hearing, the appellant testified that he was exposed to 
significantly loud noise during service as an aircraft 
mechanic.  He stated that he was not issued hearing 
protection until towards the end of his active service.  He 
stated that he first started to notice hearing loss and 
tinnitus in the late 1960's.

In numerous statements submitted by the appellant, he states 
that he developed nicotine dependence while in service.  He 
states that he had smoked no more than 50 cigarettes prior to 
service but that he really started smoking right after 
induction into service with up to 10 cigarettes a day.  The 
appellant asserts that, while in service, he developed a 
nicotine addiction, as he was smoking more than a pack a day 
while in service, which is a sign of nicotine dependence.

In a June 1986 private medical record, Dr. G. Bashirazami 
stated that due to the appellant's respiratory problem that 
he should refrain from exposing himself to smoke and/or 
smoking areas.


The appellant underwent a VA examination in October 1997.  
The appellant reported that he had had a chronic dry cough, 
which occurred several times an hour and that it interfered 
with talking at times.  He stated that he was coughing less 
since he had quit smoking.  The VA examiner entered a 
diagnosis of chronic bronchitis due to cigarette smoking.  
The appellant underwent a VA audiological evaluation in April 
1998, which established that the appellant has bilateral 
hearing loss disability as defined by 38 C.F.R. § 3.385 
(1999).  The appellant reported ringing in the ears over the 
years.  The diagnosis entered was mild sensorineural hearing 
loss in the higher frequencies.  The VA examiner stated that 
the appellant's high frequency thresholds fell outside of the 
age-related norms, suggesting that noise exposure may be a 
contributing factor to the hearing loss.  Current VA medical 
records reveal a diagnosis of sinusitis.

In a precedential opinion, the VA General Counsel clarified 
when entitlement to benefits may be awarded based upon in-
service tobacco use.  This opinion determined that direct 
service connection may be established if the evidence shows 
injury or disease resulting from tobacco use in service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).  The General 
Counsel issued a clarification of this opinion in June 1993 
and stated that the opinion did not hold that service 
connection would be established for a disease related to 
tobacco use if the affected veteran smoked in service.  
Rather, the opinion held that any disability allegedly 
related to tobacco use that was not diagnosed until after 
service would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.

With regard to the issue of secondary service connection, a 
precedential opinion by the VA General Counsel was issued to 
clarify when service connection may be granted if the 
disability is secondary to nicotine dependence which arose 
from a veteran's tobacco use during service.  The VA General 
Counsel found that a determination as to whether secondary 
service connection should be established 

depended upon affirmative answers to the following three 
questions: (1) whether nicotine dependence may be considered 
a disease for purposes of the laws governing veterans' 
benefits (2) whether the veteran acquired a dependence on 
nicotine in service, and (3) whether that dependence may be 
considered the proximate cause of disability or death 
resulting from the use of tobacco products by the veteran.  
VAOPGCPREC 19-97, 62 Fed. Reg. 37,954 (1997).  In a May 1997 
memorandum, the Under Secretary for Health stated that 
nicotine dependence may be considered a disease for VA 
compensation purposes.  Moreover, it must be noted that the 
determination as to whether a veteran is dependent on 
nicotine is a medical question.

The Board notes that on July 22, 1998, the President signed 
the "Internal Revenue Service Restructuring and Reform Act 
of 1998" into law as Public Law No. 105-206.  This law 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service.  112 Stat. 685, 865-66 (1998) (to be 
codified at 38 U.S.C.A. § 1103).  However, this new section 
applies only to claims filed after June 9, 1998.  As the 
appellant in the present case filed his claim earlier than 
June 1998, the statutory change will not affect the 
disposition of this appeal.

A.  Nicotine dependence

After having reviewed the evidence of record, the Board finds 
that the appellant's claim for service connection for 
nicotine dependence is not well grounded.  See Epps, supra.  
The appellant has not brought forth competent medical 
evidence of a diagnosis of nicotine dependence.  The United 
States Court of Appeals for Veterans Claims (the Court) has 
stated that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held that 
"[i]n the absence of proof of a present disability[,] there 
can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  Because the appellant has not submitted any 
evidence of a current diagnosis of nicotine dependence, the 
Board must deny the claim as not well grounded.  Id.; see 
also Epps, supra.  


Although the appellant and his friends and mother have stated 
that the appellant developed nicotine dependence in service, 
it has not been shown that they possess the requisite 
knowledge of medical principles that would permit them to 
render opinions regarding matters involving medical diagnoses 
or medical etiology.  See Espiritu v. Derwinski, 4 Vet. App. 
492, 494 (1992); see also Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995) (en banc) ("[w]here the determinative issue 
involves either medical etiology or a medical diagnosis, 
competent medical evidence is ordinarily required to fulfill 
the well-grounded claim requirement of section 5107(a)").

B.  Sinusitis, bronchitis due to cigarette smoking

After having reviewed the evidence of record, the Board finds 
that the appellant's claim for service connection for 
sinusitis, bronchitis due to cigarette smoking is not well 
grounded.  See Epps, supra.  The appellant is competent to 
state that he began smoking in service, and he has brought 
forth evidence of current diagnoses of bronchitis and 
sinusitis.  However, the appellant's claim fails because he 
has not brought forth competent medical evidence of a nexus 
between the diagnoses of bronchitis and sinusitis, and his 
service.  The Board is aware of the VA examiner's diagnosis 
of bronchitis due to cigarette smoking in the October 1997 
examination report, but the Board does not construe such 
statement as a nexus to service.  The VA examiner's statement 
does not relate the diagnosis of bronchitis specifically to 
inservice cigarette smoking, and thus does not provide a 
nexus to service.  As for sinusitis, no medical professional 
has stated that such was incurred as a result of cigarette 
smoking in service.  See id.

The Board cannot rely solely on the appellant's statements 
and testimony because evidence of a medical nexus cannot be 
established by a lay person.  Brewer v. West, 11 Vet. 
App. 228 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the record fails to show that inservice 
smoking caused bronchitis or sinusitis.  There being no 
competent medical evidence linking the diagnoses of 
bronchitis and sinusitis to service, the appellant's claim 
must be denied as not well grounded.


C.  Bilateral hearing loss disability

After having reviewed the evidence of record, the Board finds 
that the appellant's claim for service connection for 
bilateral hearing loss disability is not well grounded.  See 
Epps, supra.  The appellant is competent to state that he was 
exposed to noise in service.  The Board notes that hearing 
tests conducted throughout the appellant's service revealed 
normal hearing at all times bilaterally.  The evidence 
reveals that the appellant has current bilateral hearing loss 
disability as defined by 38 C.F.R. § 3.385.  However, the 
appellant has not brought forth competent medical evidence of 
a nexus between the current diagnosis of bilateral hearing 
loss disability and service.

The Board is aware that the VA examiner in the April 1998 
examination report stated that the appellant's high frequency 
thresholds fell outside of the age-related norms, which 
"suggest[ed]" that noise exposure "may be a contributing 
factor to this hearing loss."  However, the Board does not 
find that such statement is a nexus to service.  First, the 
VA examiner stated that noise exposure "may" be a 
contributing factor.  Such statement is insufficient to 
provide the degree of certainty required for the medical 
nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999) (a medical opinion which stated that the veteran's 
death "could" have been precipitated by his time in a 
prisoner of war camp was too speculative to provide the 
degree of certainty required for medical nexus evidence) 
citing Sacks v. West, 11 Vet. App. 314 (1998).  Second, the 
VA examiner did not state that the noise exposure was 
inservice noise exposure.  Therefore, the Board finds that 
the VA examiner's speculative opinion is not sufficient to 
well ground the claim for service connection for bilateral 
hearing loss disability.

The Board cannot rely solely on the appellant's statements 
and testimony because evidence of a medical nexus cannot be 
established by a person who, like the veteran, has not 
demonstrated the requisite expertise to render a medical 
opinion.  

Brewer v. West, 11 Vet. App. 228 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  It must be noted that the 
appellant has claimed that he began noticing hearing loss in 
the late 1960's, which would not establish hearing loss 
either in service or sensorineural hearing loss within one 
year following service.  Regardless, the record fails to show 
that inservice noise exposure caused the current bilateral 
hearing loss disability.  There being no competent medical 
evidence linking the diagnosis of bilateral hearing loss 
disability to service, the appellant's claim must be denied 
as not well grounded.

D.  Tinnitus

After having reviewed the evidence of record, the Board finds 
that the appellant's claim for service connection for 
tinnitus is not well grounded.  See Epps, supra.  The 
appellant has not brought forth competent medical evidence of 
a diagnosis of tinnitus.  He underwent a VA audiological 
evaluation in April 1998.  He reported that he had bilateral 
tinnitus.  The VA examiner did not enter a diagnosis of 
tinnitus.  The Court has stated that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability," 
and held that "[i]n the absence of proof of a present 
disability[,] there can be no valid claim."  Brammer, supra; 
Rabideau, supra.  Because the appellant has not submitted any 
evidence of a current diagnosis of tinnitus, the Board must 
deny the claim as not well grounded.  Id.; see also Epps, 
supra.  

Although the appellant has stated that he has developed 
tinnitus from inservice noise exposure, it has not been shown 
that he possesses the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu, supra; see also Edenfield, supra 
("[w]here the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is ordinarily required to fulfill the well-grounded claim 
requirement of section 5107(a)").


E.  General duty

The appellant has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection as discussed above; therefore, the VA is under no 
duty to assist him in developing the facts pertinent to these 
claims.  See Epps, 126 F.2d at 1468.  As the Board is not 
aware of the existence of additional evidence that might well 
ground these claims, a duty to notify does not arise pursuant 
to 38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).  That notwithstanding, the 
Board views this discussion as sufficient to inform the 
appellant of the elements necessary to well ground his 
claims, and explanations as to why his current attempts have 
failed.

The Board is aware that the appellant's representative has 
asserted that a remand is necessary, in that it is his 
position that the appellant has alleged that errors have been 
committed in applying the law to the case and that such 
errors need to be addressed in a supplemental statement of 
the case.  The Board does not find that the claims need to be 
remanded for this purpose.  In issuing statements of the case 
and supplemental statements of the case, the RO invites the 
appellant to submit argument as to the errors the appellant 
feels that the RO made in the rating decision on appeal.

II.  Determination of appropriate rating

The appellant is appealing the original assignment of 
disability evaluations following an award of service 
connection for hammer toe deformity, second through fifth 
toes, right foot, with hallux valgus, calcaneal spurs, and 
plantar calluses; and hammer toe deformity, second through 
fifth toes, left foot, with hallux valgus and calcaneal spurs 
and, as such, his claims for assignment of higher evaluations 
are well-grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).  The Board finds that all 
relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of these issues 

has been obtained.  No additional action is necessary to meet 
the duty to assist the veteran.  38 U.S.C.A. § 5107(a).  
Moreover, since the present appeals arise from an initial 
rating decision which established service connection and 
assigned the initial disability evaluations, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).

Under Diagnostic Code 5280, unilateral hallux valgus, whether 
it has been operated with resection of metatarsal head or if 
it is severe and equivalent to amputation of the great toe, 
warrants a 10 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 5280 (1999).  Under Diagnostic Code 5282, 
hammer toe deformity that affects only a single toe warrants 
a noncompensable evaluation.  38 C.F.R. Part 4, Diagnostic 
Code 5282 (1999).  Unilateral hammer toe deformity that 
affects all toes without claw foot warrants a 10 percent 
evaluation.  Id.  Under Diagnostic Code 5284, a moderate foot 
injury warrants a 10 percent evaluation, a moderately severe 
foot injury warrants a 20 percent evaluation, and a severe 
foot injury warrants a 30 percent evaluation.  38 C.F.R. 
Part 4, Diagnostic Code 5284 (1999).  A 40 percent evaluation 
would be warranted with the actual loss of use of the foot.  
Id. at Note.

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against evaluations 
in excess of 10 percent for hammer toe deformity, second 
through fifth toes, right foot, with hallux valgus, calcaneal 
spurs, and plantar calluses; and hammer toe deformity, second 
through fifth toes, left foot, with hallux valgus and 
calcaneal spurs.  In an August 1998 examination report, the 
VA examiner stated that the appellant was unable to walk 

on his heels and toes; it was noted that the appellant had 
developed peripheral neuropathy as a result of diabetes 
mellitus.  There was approximately a one by one centimeter 
callus present on the plantar surface of the right foot over 
the second and third distal metatarsal.  The VA examiner 
stated that there was a hammer toe deformity of both feet 
involving the second, third, fourth, and fifth toes.  
Additionally, in an August 1998 VA outpatient treatment 
report, it was noted that the appellant had a dorsal 
calcaneal spur on the right foot.  Such findings do not 
warrant any more than a 10 percent evaluation for each foot.  
The maximum evaluations under Diagnostic Codes 5280 and 5282 
are 10 percent, which is the current evaluation assigned for 
each service-connected foot.  See 38 C.F.R. Part 4, 
Diagnostic Codes 5280, 5282.  Therefore, an evaluation in 
excess of 10 percent under those Diagnostic Codes is not 
available.  See id.  Additionally, the findings are 
indicative of no more than a moderate foot injury for each 
foot to warrant an evaluation in excess of 10 percent under 
Diagnostic Code 5284.  See 38 C.F.R. Part 4, Diagnostic Code 
5284.  No medical professional has made a finding that the 
appellant's right foot or left foot is moderately severe.  
See id.  The appellant's service-connected hammer toe 
deformity, second through fifth toes, right foot, with hallux 
valgus, calcaneal spurs, and plantar calluses; and service-
connected hammer toe deformity, second through fifth toes, 
left foot, with hallux valgus and calcaneal spurs are each 
appropriately evaluated as 10 percent disabling and no more.

In making the determination that the appellant's service-
connected hammer toe deformity, second through fifth toes, 
right foot, with hallux valgus, calcaneal spurs, and plantar 
calluses; and hammer toe deformity, second through fifth 
toes, left foot, with hallux valgus and calcaneal spurs are 
no more than 10 percent disabling each, the Board has 
specifically considered the guidance of DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, the Court has specifically 
limited the applicability of DeLuca to Diagnostic Codes that 
address limitation of motion.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  The evaluation of hammer toes, hallux 
valgus, or foot injury are not based upon limitation of 
motion and thus DeLuca is not applicable.  See id.


The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the appellant's hammer toe deformity, 
second through fifth toes, right foot, with hallux valgus, 
calcaneal spurs, and plantar calluses; or hammer toe 
deformity, second through fifth toes, left foot, with hallux 
valgus and calcaneal spurs have resulted in frequent 
hospitalizations or caused marked interference in his 
employment.  Although the RO did not consider referring the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999), 
the Board finds that referral is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. 
App. 88 (1996); Shipwash, 8 Vet. App. at 227.  


ORDER

Service connection for nicotine dependence is denied.  
Service connection for sinusitis, bronchitis due to cigarette 
smoking is denied.  Service connection for bilateral hearing 
loss disability is denied.  Service connection for bilateral 
tinnitus is denied.  An evaluation in excess of 10 percent 
for hammer toe deformity, second through fifth toes, right 
foot, with hallux valgus, calcaneal spurs, and plantar 
calluses, is denied.  An evaluation in excess of 10 percent 
for hammer toe deformity, second through fifth toes, left 
foot, with hallux valgus and calcaneal spurs, is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

